Name: Commission Regulation (EEC) No 2295/82 of 12 August 1982 derogating from Regulation (EEC) No 2819/79 as regards cotton yarns (category 1) originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 82 Official Journal of the European Communities No L 245/25 COMMISSION REGULATION (EEC) No 2295/82 of 12 August 1982 derogating from Regulation (EEC) No 2819/79 as regards cotton yarns (category 1 ) originating in Turkey force, but has not been released into free circulation in the Community, HAS ADOPTED THIS REGULATION : Article 1 without prejudice to the other provisions of Commis ­ sion Regulation (EEC) No 2819/79, the import docu ­ ment referred to in Article 2 of that Regulation shall be issued or endorsed for the products listed in the Annex hereto only on presentation of a Turkish 'Export Advice Note'. The said export advice note shall be issued by the Istanbul, Izmir and Cukurova Cotton Yarn Exporters Associations . The import document referred to in Article 2 of Regu ­ lation (EEC) No 2819/79 may be used for one month from the date of issue . In exceptional circumstances that period may be extended by a month . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation , Whereas Commission Regulation (EEC) No 2819/79 (2), as last amended by Regulation (EEC) No 3357/81 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas Turkey has introduced administrative proce ­ dures to provide rapid information on the trend of trade in cotton yarns ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in cotton yarns ; Whereas, in order to be effective, such administrative cooperation must have a consistent statistical basis ; Whereas it is appropriate that this Regulation should not apply in respect of cotton yarn originating in Turkey which has been introduced into the customs territory of the Community prior to its entry into Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall not apply in respect of cotton yarn originating in Turkey which has previously been introduced into the customs territory of the Community, but which has not been released into free circulation in the Community . It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 August 1982. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 35, 9 . 2 . 1982, p . 1 . O OJ No L 320, 15 . 12. 1979, p . 9 . 0 OJ No L 339 , 26 . 11 . 1981 , p . 16 . No L 245/26 20 . 8 . 82Official Journal of the European Communities ANNEX Category CCT heading No NIMEXE code (1982) Description Units 1 55.05 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 Cotton yarn, not put up for retail sale Tonnes